DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s arguments/amendments filed Nov. 12, 2021 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 1, the claim limitation “…a plurality of controlled device…” should be “…a plurality of controlled devices…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim limitation “..a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source…..based on information on a power supply state acquired by the first acquisition unit…” should be “..a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source…..based on information on the power supply state acquired by the first acquisition unit…” according to antecedent basis requirement if the underlined portion of the claim limitation “a power supply state” is referring back to previously define “power supply state of a second power supply source”, otherwise the claim should clearly define the differences. 
	Dependent claim 6 is also rejected at least the same reason as rejected independent claim 5 as stated above because the dependent claim 6 is depending on the rejected independent claim 5.
Regarding claim 7, the claim limitation “..a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source…..based on information on a power supply state acquired by the first acquisition unit…” should be “..a first acquisition unit configured to acquire from each of the controlled devices a power supply state of a second power supply source…..based on information on the power supply state acquired by the first acquisition unit…” according to antecedent basis requirement if the underlined portion of the claim limitation “a power supply state” is referring back to previously define “power supply state of a second power supply source”, otherwise the claim should clearly define the differences. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (2014/0079960).
	Regarding claim 1, Yun discloses a power control system (Fig.1, please refer to the whole reference for detailed) including a main control device (situation 1: 11 and 15 in Fig.1 and 210m in Fig.2 (or) situation 2: 11-13, 15, 30, 40 and 210m in Fig.2; Note: where situation 2 is mainly for the purpose of rejecting claims 3 and 4, but please consider both situations) supplied with power supply from a first power supply source (situation 1: 2 in Fig.1 (or) situation 2: 3 in Fig.1, respectively) and a plurality of controlled device (situation 1: each controlled device of a plurality of controlled devices comprises each one of a plurality of SLAVE BMS 210 and each associated one of a plurality of PROTECTIVE CIRCUIT 230 in Fig.2 (or) situation 2: each controlled device of a plurality of controlled devices comprises each one of a plurality of SLAVE BMS 210 and each associated one of a plurality of PROTECTIVE CIRCUIT 230 in Fig.2 and controlled device formed by 14 and sensor associated with sensing generation of power, amount of power generated by power generation system 2 (¶ 39) in Fig.1, situation 1: battery rack 220 of 200s1-200s2 in Fig.2 (or) situation 2: battery rack 220 of 200s1-200s2 in Fig.2 and 2 in Fig.1, respectively) different from the first power supply source, capable of supplying power to each of the controlled devices, wherein the main control device controls each of the controlled devices such that power is supplied from the second power supply source to each of the controlled devices based on information on a power supply state of the second power supply source (information on a power supply state of 220 (or) 220 and 2, respectively is/are obtained by a measurement circuit such as 231 and 232 in Fig.5 (or) a measurement circuit such as 231 and 232 in Fig.5 and sensor associated with sensing generation of power, amount of power generated by power generation system 2 (¶ 39) in Fig.1, respectively; please refer to at least ¶ 39, 40, and 55-61, where a power supply state of the second power supply source is at least a charge state as stated in ¶ 39, and/or other power supply state of the second power supply source stated in at least ¶ 39 and 55-61) acquired from each of the controlled devices, the main control device comprises at least one processor (15; ¶ 40), and at least one load (4) connected to each of the controlled devices is supplied with power from each of the controlled devices (¶ 24 and 28).
Regarding claim 2, Yun discloses each of the controlled device is provided with a switching unit (233(s) and/or 234(s) in Fig.6) that switches power supply from the second power supply source (battery rack 220 of 200s1-200s2 in Fig.2) in addition to power supply through the main control device (through 11 and 15 in Fig.1 and 210m in Fig.2) based on control by the main control device (¶ 24).
Regarding claim 3, Yun discloses the second power supply source (220 is a battery) and/or a solar cell (2 in Fig.1 is a solar cell, ¶ 34).
Regarding claim 4, Yun discloses the second power supply source includes at least the solar cell (2 in Fig.1 is a solar cell, ¶ 34), and the main control device (11-13, 15, 30, 40 and 210m in Fig.2) performs a tracking maximum power point control for the solar cell (11 includes a maximum power point tracking (MPPT) converter according to ¶ 34)
Regarding claim 5, Yun discloses a power control device (11 and 15 in Fig.1 and 210m in Fig.2) comprising: at least one processor (15; ¶ 40) configured to implement: a power supply unit (11) configured to supply power supplied from a first power supply source (2) to a plurality of controlled devices (each controlled device of a plurality of controlled devices comprises each one of a plurality of SLAVE BMS 210 AND each associated one of a plurality of PROTECTIVE CIRCUIT 230 in Fig.2); a first acquisition unit (acquisition unit of 15 in Fig.1 and 210m in Fig.2 which acquires data from battery system, please refer to at least ¶ 39, 55, 56, 58 and 59) configured to acquire from each of the controlled devices a power supply state (information on a power supply state of 220(s) is/are obtained by a measurement circuit such as 231 and 232 in Fig.5; please refer to at least ¶ 39, 40, and 55-61, where a power supply state of the second power supply source is at least a charge state as stated in ¶ 39, and/or other power supply state of the second power supply source stated in at least ¶ 55-61) of a second power supply source (battery rack 220 of 200s1-200s2 in Fig.2) connected to each of the controlled devices; and a first output unit (output unit of 15 in Fig.1 and 210m in Fig.2, which output a control signal to 210s of 200s1-200s2 as shown in Fig.1 
Regarding claim 6, Yun discloses each of the controlled device connected to the power control device according to claim 5, comprising: a second output (output from 210s) configured to output information on the power supply state of the second power supply source to the power control device; a second acquisition unit (acquisition unit of 210s) configured to acquire the control signal output by the power control device; and a switching unit (233(s) and/or 234(s) in Fig.6) configured to switch power supply from the second power supply source (220) and power supply from the power control device based on the control signal.
Regarding claim 7, Yun discloses a power control device (11 and 15 in Fig.1 and 210m in Fig.2) comprising: a power supply unit (11) configured to supply power supplied from a first power supply source (2) to a plurality of controlled devices (each controlled device of a plurality of controlled devices comprises each one of a plurality of SLAVE BMS 210 AND each associated one of a plurality of PROTECTIVE CIRCUIT 230 in Fig.2); a first acquisition unit (acquisition unit of 15 in Fig.1 and 210m in Fig.2 
Regarding claim 8, Hwang discloses the controlled device (each controlled device of a plurality of controlled devices comprises each one of a plurality of SLAVE BMS 210 AND each associated one of a plurality of PROTECTIVE CIRCUIT 230 in Fig.2) comprises at least one second processor (210s).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (2014/0079960) in view of Kim (9,947,144).
Regarding claim 9, Yun is used to reject claim 1 above.
Yun discloses a controller area network (CAN) bus (241, ¶ 53) is used to acquire the information on the power supply state of the second power supply source from the controlled device (information on a power supply state of 220(s) is/are obtained by a measurement circuit such as 231 and 232 in Fig.5; please refer to at least ¶ 39, 40, 55, 56, 58 and 59, where a power supply state of the second power supply source is at least a charge state as stated in ¶ 39, and/or other power supply state of the second power supply source stated in at least ¶ 55, 56, 58 and 59). 
Yun doesn’t disclose the information on the power supply state of the second power supply source acquired from the controlled device indicates at least whether a communication error has occurred.
	Kim discloses an example of to indicate at least whether a communication error has occurred by a controller area network (CAN) bus (please refer to claim 1 and information related to Fig.2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yun with the teaching of Kim to indicate if there is a communication error has occurred. The suggestion/motivation would have been to detect error in CAN communication as taught by Kim.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849